    IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )           CRIMINAL ACTION NO.
      v.                               )             2:19cr117-MHT
                                       )                  (WO)
LEVI JR CALHOUN, III                   )


                          OPINION AND ORDER

     Before       the   court     is       the    issue     of     the    mental

competency of defendant Levi JR Calhoun, III to stand

trial--that is, whether he is currently “suffering from

a   mental      disease    or    defect          rendering       him     mentally

incompetent       to    the     extent        that    he      is      unable    to

understand        the     nature        and       consequences           of    the

proceedings against him or to assist properly in his

defense.”         18    U.S.C. § 4241(a).              At    his      competency

hearing, counsel for both Calhoun and the government

agreed     to    have    the    court      rely      solely      on    Calhoun’s

forensic        psychological      evaluation           report         from    the

Bureau of Prisons (BOP) to resolve this issue.                                Based

on the BOP’s report, and for the following reasons, the

court holds that Calhoun is currently incompetent to
stand trial.    The court further holds that he should be

recommitted to the custody of the Attorney General for

a reasonable period of time as “necessary to determine

whether there is a substantial probability that in the

foreseeable    future   he   will   attain   the   capacity   to

permit   the    proceedings        to   go   forward.”        18

U.S.C. § 4241(d)(1).



                              A.

    Calhoun, who is 27 years old, was charged in a

two-count indictment for allegedly making false threats

online and over social media concerning school shooting

and bombing attempts in Alabama and Georgia.             The day

of his arrest, and after observing Calhoun and speaking

with Calhoun’s family, defense counsel filed a motion

for psychological evaluation, to which the government

did not object.     Upon this request, the court ordered

Calhoun to be committed to the BOP’s custody for an

independent evaluation and report concerning his mental

competency.    The BOP psychologist’s findings follow.


                               2
      The BOP psychologist diagnosed Calhoun with “Mild

Intellectual Disability,” BOP Report (doc. no. 13) at

10,      which      impairs        his        factual       and       rational

understanding         of   the   legal        proceedings       and    charges

against him and renders him “not competent to proceed

at this point” with his case, id. at 15.                          The report

describes      this    disability        as   “a    disorder      with      onset

during    the      developmental       period        that    includes       both

intellectual and adaptive functioning deficits.”                             Id.

at 10.        Thus, three criteria must be met to diagnose

this disorder: “1) deficits in intellectual functions”

(such    as    reasoning,        problem         solving,    judgment,       and

academics); “2) deficits in adaptive functioning that

result        in    failure       to       meet         developmental        and

sociocultural standards” (such as living independently

without ongoing support, or issues functioning across

multiple environments like school and home); “and 3)

onset of intellectual and adaptive deficits during the

developmental         period.”             Id.     at     10.         The     BOP

psychologist concluded that Calhoun meets each of these


                                       3
criteria.

      At least from the age of eight, Calhoun reportedly

experienced     significant          deficits   in     intellectual      and

adaptive functioning.           According to the report, Calhoun

stated that he “had trouble learning,” despite being in

special    education        classes       throughout    his     schooling.

Id.   at   3.     The       report    indicated      that     he   recalled

“fighting and stuff” in school and having dropped out

of school in the ninth grade because he “got tired of

putting up with people.”             Id.

      A review of Calhoun’s school and health records

amply corroborates his academic and behavioral problems

in school.      His IQ at eight years old was reportedly

“in the extremely low range,” with a score of 59.                        Id.

at 5.       School     tests     indicated       that    his       “reading,

spelling, and mathematic skills were at a first grade

level, despite him being eight years old at the time.”

Id.     Calhoun was reportedly significantly delayed in

comparison      with    other        children     his     age      and   had

“diagnoses             of            Pervasive              Developmental


                                      4
Disorder ... ADHD,                 Elective     Mutism,         Parent/Child

Relational     Problem,              Sibling      Relational         Problem,

Phonological Disorder, and Mild Mental Retardation1.”

Id. at 5.

       His adaptive functioning deficits as a child were

also demonstrated by reports of him “being ‘prone to

aggressive and violent episodes.’”                     Id.    Mental-health

records     from    Calhoun’s              childhood    and     adolescence

recount incidences of his aggression towards animals,

other children at school, and his family.                       Calhoun was

hospitalized       at    least        four     times    after       physically

attacking his mother and sister and for punching holes

in the wall during angry outbursts.                      As a result, he

was assessed as having bipolar symptoms, in addition to

Mild      Mental        Retardation,            was     medicated         with

antipsychotics          and        mood    stabilizers,       and     received

various    diagnoses          of    Mood    Disorder,    Impulse       Control

Disorder, and Schizoaffective Disorder.



    1. The BOP’s report noted that Mild Intellectual
Disability was “formerly called Mental Retardation.”
BOP Report (doc. no. 13) at 10.
                           5
      However,    the     BOP    psychologist         determined            that,

despite past diagnoses and treatments, Calhoun’s “mood

reactivity       may    be      better    accounted          for       by     his

intellectual      disability       than    a   diagnosis          of    a    mood

disorder.”     Id. at 11.        The report found Calhoun’s past

and current behavior to be inconsistent with Bipolar

Disorder and found “no periods of mania or hypomania”

during his evaluation period, or “any signs indicating

[Calhoun]     was       experiencing       a     mood        or    psychotic

disorder.”     Id. at 7.

      Based on his BOP evaluation, Calhoun’s intellectual

functioning remains “extremely low.”                    Id. at 8.            His

reported IQ is 57.           His performance on the Wide Range

Achievement      Test    (WRAT-4),        used   to     measure         “basic

academic    skills      of   reading,     comprehension,           spelling,

and   arithmetic,”       was    also     found   to     be    “within        the

‘Extremely    Low’      intellectual       range.”           Id.       at    8-9.

However, as the report noted, “low IQ alone ... is not

inconsistent with being competent to stand trial.”                           Id.

at 12.      Accordingly, Calhoun’s results from the BOP’s


                                    6
competency-related assessments, reviewed below, are of

great value to the determination of Calhoun’s present

competency to stand trial.

     Calhoun’s         forensic         evaluation        included       two

competency-related           assessments:             The       Competence

Assessment      for    Standing     Trial       for      Defendants     with

Mental Retardation (CAST-MR) and the Revised Competency

Assessment      Instrument        (R-CAI).            The     CAST-MR     is

comprised of three sections and evaluates defendants’

answers to questions on (1) basic legal concepts, (2)

skills to assist their defense, and (3) understanding

of   case   events.         The    R-CAI       is   “a    semi-structured

interview designed to assess an individual’s ability to

articulate understanding of the nature and consequences

of   criminal    court      charges      and    proceedings,      and    the

ability to assist counsel in a defense.”                    Id. at 13.

     According        to   the    BOP    report,      Calhoun    answered

correctly 22 questions out of 25 (88 %) on the first

section of the CAST-MR regarding basic legal concepts.

This score of 88 % is higher than the average score


                                    7
“for     individuals           with        mental              retardation         found

competent      to     proceed.”           Id.        at    12.      On    the    second

section    of      the     CAST-MR    (evaluating                skills     to    assist

one’s defense), “Calhoun scored correctly on 10 out of

15 items, or 67 %.”                Id. at 12-13.                A score of 67 % is

similar       to     the    average       score           of    “individuals          with

mental     retardation              who        were            determined        to    be

competent.”          Id. at 13.       Finally, on the third section,

which     evaluates          defendants’             specific        case        events,

Calhoun    scored          60 %,    which       is        “between       the     average

scores of individuals with mental retardation who were

found    to     be    competent           and    those          determined        to    be

incompetent.”          Id.

       In stark contrast, the R-CAI tool, used to assess

Calhoun’s understanding of the nature and consequences

of his criminal case, yielded results that present much

greater    concern         regarding           his    current        competency        to

stand trial.          According to the BOP report, despite some

suitable       responses,           Calhoun’s             answers        to      several

questions about important legal aspects revealed his


                                           8
impaired rational understanding of the consequences he

faces.     For example, when asked about the meaning of

pleading       guilty    by     reason        of        insanity,           Calhoun’s

reported        response        did         not        express         an     actual

understanding of the concept: “That means I didn’t do

it.”     Id.    Calhoun’s response half an hour later, after

having     learned      more     about            the        subject      from     the

evaluator, was no less concerning: “It means they plead

to they did it or something.”                           Id.        Similarly, the

evaluator’s       teaching       attempts               apparently          did   not

improve    Calhoun’s       understanding                of    plea       agreements.

Before and after his consideration of information on

plea     agreements,       Calhoun          steadfastly            believed       that

pleading       guilty    with     the        benefit          of    an      agreement

results in the defendant forfeiting only his or her

right to vote.

       Calhoun also demonstrated a lack of comprehension

concerning       the    basic     roles           of    individuals          in    the

courtroom.       While he stated that the role of counsel

for the government is “to find [him] guilty”, he had


                                        9
expressed     minutes          earlier        that        the    roles         of     a

prosecutor and jury are to be on the same “side” as the

judge.     Id. at 14.       Calhoun even struggled to relate an

account of his arrest for the instant charges to the

evaluator.       Id.

       Accordingly, although the report found that Calhoun

expressed    “some       factual      understanding              of    the     legal

system,” and despite Calhoun’s personal belief that he

“is competent to continue,” the BOP psychologist found

that    Calhoun’s      “rational        understanding            of    the     legal

charges    against       him    and     the     legal      proceedings”             are

impaired, and that he lacks “a complete appreciation of

the    charges    against      him.”          Id.    at    15.        Even     after

attempts     to     educate       him      on       certain       issues,           the

psychologist found that Calhoun would sometimes provide

“rote     response[s],”          appeared            to     not        have         “an

appreciation of the information or how it applied to

his     case,”     and     sometimes            “did       not        recall        the

information” that had just been provided to him.                                    Id.

Therefore,       the   psychologist            concluded:         “[T]here           is


                                      10
evidence to suggest that Mr. Calhoun suffers from a

mental disease that significantly impairs his present

ability to understand the nature and consequences of

the    court       proceedings           against          him     and    impairs     his

ability to properly assist counsel in a defense.                                      In

view    of    Mr.     Calhoun’s          mental           condition      and    related

behavior,      it     appears           that       he     is    not     competent     to

proceed       at     this        point.”                 Id.       Based       on   this

information, the court agrees.



                                              B.

       18 U.S.C. § 4241(d)(1) requires the court to order

the    Attorney       General           to     hospitalize         an     incompetent

defendant for a reasonable period of time not to exceed

four    months       in    order       for     mental-health            personnel      to

attempt to restore him to competency and to determine

whether there is a substantial probability that he will

become       competent           in     the        foreseeable          future.        An

extension       of        this        period        is     also    possible         under

§ 4241(d)(2).             The court will therefore order Calhoun


                                              11
recommitted for purposes of competency restoration.



                             C.

    By agreement of the parties, the court will order

that the BOP, after reaching an initial determination

concerning Calhoun’s restorability, retain custody of

Calhoun until further order of the court, even if such

period of custody exceeds four months.         The parties

find, and the court agrees, that it is in the best

interest of Calhoun to remain in the custody of BOP,

and not be returned to local custody.



                             ***

    Accordingly,   it   is   ORDERED   and   DECLARED   that

defendant Levi JR Calhoun, III is mentally incompetent

to stand trial in this cause.

    It is further ORDERED that defendant Calhoun is

recommitted to the custody of the Attorney General of

the United States, pursuant to 18 U.S.C. § 4241(d).

    It is further ORDERED that the Attorney General


                             12
shall, pursuant to 18 U.S.C. § 4241(d)(1), hospitalize

defendant Calhoun for treatment in a suitable facility

for such reasonable period of time as is necessary to

determine whether there is a substantial probability

that in the foreseeable future defendant Calhoun will

attain the capacity to permit his trial to proceed.

    It is further ORDERED that, after a determination

concerning       defendant    Calhoun’s    restorability      is

reached,   the    BOP   mental-health   facility   shall   still

retain custody of defendant Calhoun until further order

by the court.

    DONE, this the 20th day of June, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE




                               13
